DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendments, filed 7/13/2022, to claims 1-3, 7-9 acknowledged by Examiner. Additionally, applicant cancelled claims 5-6 and 10.
Claims 1-4, 7-9 are now pending.

Response to Arguments
First Argument:
	Applicant claims claim 3 does not violate 101 (Remarks Pages 6-7).
	Examiner’s Response:
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. Applicant fails to address or provide arguments towards the language quoted as being rejected under 101. Claim 3 recites “a portion of the balloon upon inflation extending outwardly and upwardly away from the patient through the aperture” wherein this is directly claiming the structure of the balloon relative to the human body as it requires the location of the “patient” itself structurally to define the claimed invention and thus is rejected under 101.
Second Argument:
	Applicant asserts that the 102 and 103 rejections are overcome (Remarks Pages 7-8).
	Examiner’s Response:
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As necessitated by amendments, the rejections of claims 1-4 and 7-9 have been updated below.

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations using “means” are:
 “means for generating a visual cue of pressure exerted by the tensioning straps upon the balloon” (claim 8); Applicant provides in [0050] that this may refer to a visual distortion of the strap slots, distortion in the strap’s degree of stretch, or a color change or distortion of a symbol on the balloon
“means for generating a visual cue of pressure exerted by the tensioned balloon upon the surgical site/intended site of care” (claim 8); Applicant provides in [0050] this may refer to a visual distortion of the strap slots, distortion in the strap’s degree of stretch, or a color change or distortion of a symbol on the balloon, as this all relates to the pressure the balloon is applying, and also [0051] provides for a pressure sensor which can also provide a visual via a GUI of pressure thus being a visual clue

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 3, claim 3 recites “a portion of the balloon upon inflation extending outwardly and upwardly away from the patient through the aperture” wherein this is directly claiming the structure of the balloon relative to the human body. Thus claim 3 is rejected under 101 for being directed to a human organism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20170156735 A1).
Regarding claim 2, Parker discloses a pressure system 110 (Figures 1-12B, [0023] “compression device 110” thus being a pressure providing system) for managing post-operative swelling (See Abstract and [0021], wherein the pressure system herein is made to manage post-operative injuries, and reduce the likelihood of infirmities such as hematomas which are a form of blood swelling in the injury), comprising: 
a frame 112 (Fig. 2 and [0023]) having an outer periphery (Fig. 2, outer edge of the frame 112 is an outer periphery), an inner face 116 (Fig. 2 and [0024] “lower portion 116” is an inner face of the frame 112 as a whole) to be positioned proximate a surgical site on a patient (See Figure 11C, wherein the inner face 116 is proximate the surgical incision site on the patient) and an outer face 114 (Fig. 2 and [0024] “upper portion 114” is an outer facing face of the frame 112 as a whole); 
an aperture positioned in a central region of the frame 112 between the inner and outer faces 114/116 (See Annotated Figure 2, wherein there is an aperture in the central region of the frame 112 that is shown to extend between the inner and outer faces 114/116); 
an intermediate region positioned between the aperture and the periphery (outer edge) (See Annotated Figure 2, wherein there is an intermediate region of the frame 112 that is between the indicated aperture and the periphery/outer edge of the frame 112); 
a pair of strap-receiving slots 170/172 located in the intermediate region (See Annotated Figure 2 and [0033], wherein there are “openings 170 and 172” in the form of slots that receive a strap 160 in the indicated intermediate region), so that straps 160 (Fig. 11A, [0033] strap 160 may be formed of multiple straps) may apply pressure over a 360 degrees around a surgical site (See Fig. 11A and [0002] wherein the entire 360 degree area around the incision/surgical site has pressure applied).
Parker does not disclose two pairs of strap-receiving slots.
However, Parker already has a single pair of strap-receiving slots 170/172 (Fig 2), and the present instant application lacks criticality to the number of slots or straps present in the claimed invention (see instant specification paragraphs [0047-0048] wherein any number of straps and respective slots may be used).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second pair of strap receiving slots in the prior art of Parker, since it has been held that duplication of parts “has no patentable significance unless a new and unexpected result is produced” (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) (see MPEP 2144.04 VI B), and as already presented above, the present applications lacks any criticality or patentable significance on this structure of slots.
	


    PNG
    media_image1.png
    654
    648
    media_image1.png
    Greyscale

Regarding claim 3, Parker discloses the invention of claim 2 above (see 112b regarding claim 3 dependency).
Parker further discloses a balloon a balloon 130 (Fig. 1-7, [0013] “housing 130”; [0023] “housing 130 may be referred to as a bladder or balloon) having a skirt (“skirt” is defined by Merriam Webster [https://www.merriam-webster.com/dictionary/skirt] to mean “the rim, periphery, or environs of an area” or “a part serving as a rim, border, or edging”; therefore the sides of the balloon 130 as seen in Fig. 1-7 are a “skirt” as they are the border/periphery of the balloon 130) seated adjacent the inner face 116 of the frame 112 (See Fig. 2-5 wherein the skirt (sides) of the balloon 130 are adjacent the inner face 116), a portion 150 of the balloon 130 ([0031] and Fig. 2-4, “valve 150” is a portion of the balloon 130) upon inflation extending outwardly and upwardly away from the patient through the aperture (See Fig. 2-5, wherein the portion/valve 150 extends outwardly and upwardly away always, thus also upon inflation of the balloon 130, away from the patient, see [0031] extends on the top side of the balloon 130 which is opposite the side that contacts the patient as shown in Fig. 11C, and extends through the aperture as indicated in Annotated Figure 2), the balloon 130 being hermetically sealed in relation to the intermediate region (See Annotated Figure 2 and [0024] wherein the balloon 130 is “completely sealed” such that nothing is capable of escaping, thus being “hermetically sealed”, and see wherein the balloon 130 is locked with the frame 112 and its intermediate region thus being sealed in relation to the intermediate region) so that upon inflation the balloon 130 may pressed upon an underlying surgical site (See Fig 11C and [0033, 0028] wherein the balloon 130 is pressed upon the incision/surgical site).
Regarding claim 4, Parker discloses the invention of claim 3 above.
Parker further discloses wherein the frame 112 is coextensive with the skirt (sides of balloon 130) (See Fig 2, wherein the frame 112 and the sides of the balloon 130, skirt, are coextensive as they extend over overlapping spaces) so that the skirt, the frame 112 and the balloon 130 are monolithic (Fig. 2, the skirt, sides of the balloon 130, and the balloon 130 are monolithic as the skirt is a fully integral substructure of the balloon 130, the balloon 130 and skirt are monolithic with the frame 112 as TheFreeDictionary [https://www.thefreedictionary.com/monolithic] defines monolithic as meaning “acting as a single whole” wherein the balloon 130 and frame 112 are securely combined, see [0024], such that they act as a single whole).
Claims 1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20170156735 A1) in view of Hoff (US 20150305958 A1).
Regarding claim 1, Parker discloses a pressure system 110 (Figures 1-12B, [0023] “compression device 110” thus being a pressure providing system) for managing post-operative swelling (See Abstract and [0021], wherein the pressure system herein is made to manage post-operative injuries, and reduce the likelihood of infirmities such as hematomas which are a form of blood swelling in the injury), comprising: 
a balloon 130 (Fig. 1-7, [0013] “housing 130”; [0023] “housing 130 may be referred to as a bladder or balloon) with a basal skirt 112 (“skirt” is defined by Merriam Webster [https://www.merriam-webster.com/dictionary/skirt] to mean “the rim, periphery, or environs of an area” or “a part serving as a rim, border, or edging”; therefore the “frame 112” [0023] is a skirt of the balloon 130 as this provides for a top border area attached to the balloon 130 as seen in Fig. 1-7) to be positioned upon a surgical site on a patient (See Fig. 11C and [0033-0034], wherein the balloon 130 and thus its “skirt” are positioned upon a surgical incision of a patient) and an outer face (Fig. 5, balloon 130 is positioned on an outer face of the frame 112); 
a pair of strap-receiving slots 170/172 located in the skirt 112 (Fig. 2 and 11A-11C and [0033], the “openings 170 and 172” are provided as slots that receive strap 160); and 
a pairs of tensioning straps 160 (Fig. 11A and [0033], the strap 160 can comprise two strap parts, thus being a pair of straps) extending from the strap-receiving slots 170/172 (See Fig. 11A-11C and [0033]) so that opposing tension can be applied to the straps 160 and to the skirt 112 in order to press the balloon 130 upon the surgical site (see [0033] wherein the strap 160 may be tightened, thus tensioned, which will press the balloon 130 upon the surgical site as seen in Fig. 11C; see Fig. 11A how this is opposing tension is created as the slots 170/172 where the straps 160 connect as placed opposite thus any tension will be an opposing tension across the device).
Parker does not disclose adhesive pads located outside the skirt, and the tensioning straps extending between the strap-receiving slots and the adhesive pads.
However, Hoff teaches an analogous pressure system 110 (Figure 3, [0055] “tissue compression device” thus device is a pressure system as it applies pressure via compression) comprising an analogous balloon 122 (Fig. 3, [0055] “deformable body 122”, see [0043] wherein the deformable body may be in the form of a “fluid-filled bladder” thus being a balloon) with a skirt 124 (“support structure 124” [0062], see Fig. 3 and 5, wherein this is a periphery of the balloon 122 thus being a “skirt”), adhesive pads 130/140 (Fig. 3, these are pads with adhesive 136/146) located outside the skirt 124 (see Fig. 3 wherein adhesive pads 130/140 are outside the skirt 124, and [0056] these are applied to a patient), analogous one or more tensioning straps 150/160 (Fig. 3 and [0055]) extending between attachment ends (“first end”/”second end” [0055]) of the balloon 122 and the adhesive pads 130/140 (See Fig. 3 and [0055]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure system 110 of Parker to have adhesive pads 130/140 as taught by Hoff located outside the skirt 112, and the tensioning straps 160 extending between the strap-receiving slots 170/172 (wherein these are attachment ends of the skirt 112) and the adhesive pads 130/140 as all taught by Hoff above, in order to provide the tensioning straps 160 with an increased and more stable securement to the user thus further securing the pressure system 110 in the desired location (Hoff [0056] “the pressure sensitive adhesive located thereon is used to retain the pressure element 120 on a selected location of a patient before the first and second tension straps 150 and 160 are connected to each other as described herein”).
Parker does not disclose two pairs of strap-receiving slots and two pairs of straps.
However, Parker already has a single pair of strap-receiving slots 170/172 (Fig 2) and a single pair of straps 160 (Fig. 11A and [0033]) as shown above, and the present instant application lacks criticality to the number of slots and straps present in the claimed invention (see instant specification paragraphs [0047-0048] wherein any number of straps and respective slots may be used).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second pair of strap receiving slots and a second pair of straps in the prior art of Parker, since it has been held that duplication of parts “has no patentable significance unless a new and unexpected result is produced” (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) (see MPEP 2144.04 VI B), and as already presented above, the present applications lacks any criticality or patentable significance on the number of straps and slots.
Regarding claim 7, Parker discloses in a pressure system 110 (Figures 1-12B, [0023] “compression device 110” thus being a pressure providing system) for reducing swelling (See Abstract and [0021], wherein the pressure system herein is made to manage post-operative injuries, and reduce the likelihood of infirmities such as hematomas which are a form of blood swelling in the injury) having a balloon 130 (Fig. 1-7, [0013] “housing 130”; [0023] “housing 130 may be referred to as a bladder or balloon) with a basal skirt 112 (“skirt” is defined by Merriam Webster [https://www.merriam-webster.com/dictionary/skirt] to mean “the rim, periphery, or environs of an area” or “a part serving as a rim, border, or edging”; therefore the “frame 112” [0023] is a skirt of the balloon 130 as this provides for a top border area attached to the balloon 130 as seen in Fig. 1-7, and is basal as it provides a base for the balloon 130 to be attached) to be positioned upon a surgical site on a patient (See Fig. 11C and [0033-0034], wherein the balloon 130 and thus its “skirt” are positioned upon a surgical incision of a patient); 
a pair of strap-receiving slots 170/172 located in the skirt 112 (Fig. 2 and 11A-11C and [0033], the “openings 170 and 172” are provided as slots that receive strap 160); 
a pair of tensioning straps 160 (Fig. 11A and [0033], the strap 160 can comprise two strap parts, thus being a pair of straps) extending from the strap-receiving slots 170/172 (See Fig. 11A-11C and [0033]), and so that tension can be applied to the straps 160 and to the skirt 112, so that the balloon 130 can be pressed towards and over 360 degrees about the surgical site (see [0033] wherein the strap 160 may be tightened, thus tensioned, which will press the balloon 130 upon the surgical site as seen in Fig. 11C; see Fig. 11A and [0002] wherein the entire device surrounds, thus over 360 degrees, the incision/surgical site).
Parker does not disclose two pairs of strap-receiving slots and two pairs of straps.
However, Parker already has a single pair of strap-receiving slots 170/172 (Fig 2) and a single pair of straps 160 (Fig. 11A and [0033]) as shown above, and the present instant application lacks criticality to the number of slots and straps present in the claimed invention (see instant specification paragraphs [0047-0048] wherein any number of straps and respective slots may be used).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second pair of strap receiving slots and a second pair of straps in the prior art of Parker, since it has been held that duplication of parts “has no patentable significance unless a new and unexpected result is produced” (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) (see MPEP 2144.04 VI B), and as already presented above, the present applications lacks any criticality or patentable significance on the number of straps and slots.
Parker does not disclose adhesive pads applied to a patient outside the skirt, and the tensioning straps extending between the strap-receiving slots and the adhesive pads.
However, Hoff teaches an analogous pressure system 110 (Figure 3, [0055] “tissue compression device” thus device is a pressure system as it applies pressure via compression) comprising an analogous balloon 122 (Fig. 3, [0055] “deformable body 122”, see [0043] wherein the deformable body may be in the form of a “fluid-filled bladder” thus being a balloon) with a skirt 124 (“support structure 124” [0062], see Fig. 3 and 5, wherein this is a periphery of the balloon 122 thus being a “skirt”), adhesive pads 130/140 (Fig. 3, these are pads with adhesive 136/146) applied to a patient outside the skirt 124 (see Fig. 3 wherein adhesive pads 130/140 are outside the skirt 124, and [0056] these are applied to a patient), analogous one or more tensioning straps 150/160 (Fig. 3 and [0055]) extending between attachment ends (“first end”/”second end” [0055]) of the balloon 122 and the adhesive pads 130/140 (See Fig. 3 and [0055]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure system 110 of Parker to have adhesive pads 130/140 as taught by Hoff applied to a patient outside the skirt 112, and the tensioning straps 160 extending between the strap-receiving slots 170/172 (wherein these are attachment ends of the skirt 112) and the adhesive pads 130/140 as all taught by Hoff above, in order to provide the tensioning straps 160 with an increased and more stable securement to the user thus further securing the pressure system 110 in the desired location (Hoff [0056] “the pressure sensitive adhesive located thereon is used to retain the pressure element 120 on a selected location of a patient before the first and second tension straps 150 and 160 are connected to each other as described herein”).
Parker in view of Hoff further discloses a post-surgical wound treatment method (see [0035] wherein the pressure system 110 is used in a method to provide post-surgery injuries with wound treatment) comprising the steps of: 
positioning the adhesive pads 130/140 on the patient around the surgical site (Hoff [0007] device is placed on body access sites for a percutaneous procedure, thus being a surgical site, see Fig. 3 and [0055-0056] the adhesive pads 130/140 are placed/positioned around the analogous balloon (“deformable body”) 124 which covers the surgical site); 
locating the balloon 130 over the surgical site so that the skirt 112 surrounds the surgical site (See Parker Figure 11C wherein the balloon is placed over the surgical site, and the skirt 112 is surrounding the surgical site thus); 
adjusting the tensioning straps 160 (see Parker [0033] wherein the tension straps 160 are built to be tightened and loosened, thus adjusted); and 
inflating the balloon 130 to an appropriate pressure (see [0031-0032, 0023] wherein the balloon 130, housing, is filled and thus inflated when in the form of a balloon to an implicit “appropriate pressure”, as Parker shows in Figure 8 what an appropriate filling may look like).
Regarding claim 8, Parker in view of Hoff discloses the method of claim 7 above.
Parker further discloses further comprising the steps of providing a means for generating a visual cue of pressure exerted by the tensioning straps 160 upon the balloon 130 (see 112f above) (see [0033] wherein the strap 160 is formed of a buckle mechanism to adjust the tension, thus the state of the strap in conjunction with buckle which relates to the tension and thus pressure of the strap 160 would thus provide “a visual cue” as to the pressure being exerted by the straps 160 upon the balloon as seen in Figure 11C) and providing a means for generating a visual cue of pressure exerted by the tensioned balloon 130 upon the surgical site/intended site of care (See Figure 11C wherein the distortion of the flexible balloon 130 [0023] against the body/surgical site would generate a “visual cue” as to the pressure being exerted by the balloon 130).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20170156735 A1) in view of Hoff (US 20150305958 A1) in view of Daneshvar (US 5514155 A) in view of Rotblatt (US 20130331755 A1).
Regarding claim 9, Parker discloses an apparatus 110 (Figures 1-12B, [0023] “compression device 110” thus being an apparatus) for reducing hematomas (See Abstract and [0021], wherein the pressure system herein is made to manage post-operative injuries, and reduce the likelihood of infirmities such as hematomas), comprising: 
an inflatable balloon 130 (Fig. 1-7, [0013] “housing 130”; [0023] “housing 130 may be referred to as a bladder or balloon; [0023] “housing 130” may be filled with liquid/gas thus being inflatable) with a polygonal footprint (Fig. 1-5, the balloon 130 top side is a “footprint” of the balloon 130, the balloon 130 has four straight sides, thus being a quadrilateral and thus being polygonal), 
the balloon 130 having a skirt 112 (“skirt” is defined by Merriam Webster [https://www.merriam-webster.com/dictionary/skirt] to mean “the rim, periphery, or environs of an area” or “a part serving as a rim, border, or edging”; therefore the “frame 112” [0023] is a skirt of the balloon 130 as this provides for a top border area attached to the balloon 130 as seen in Fig. 1-7) extending outwardly from the footprint (Fig. 1-7, the skirt 112 is extending outwardly from the top side, footprint, of the balloon 130);
tensioning straps 160 extending from the skirt 112 (See Fig. 11A-11C and [0033], wherein the strap 160 may be provided in multiple parts thus being plural “straps”; wherein the strap 160 may be tightened, thus tensioned);
a tube 912 (Fig. 9 and [0032], a tubular “line 912”) for delivering a fluid under pressure from the means 910 for inflating (Fig. 9 and [0031-0032], the “syringe 910” delivers a fluid to the tube under an implicit pressure from a syringe, wherein the tube 912 delivers the fluid into the balloon 130).
Parker does not disclose landing pads located around a surgical site, and the tensioning straps between the skirt and the landing pads.
However, Hoff teaches an analogous apparatus 110 (Figure 3, [0055] “tissue compression device” thus device is an analogous compression apparatus towards Parker) comprising an analogous balloon 122 (Fig. 3, [0055] “deformable body 122”, see [0043] wherein the deformable body may be in the form of a “fluid-filled bladder” thus being a balloon) with an analogous skirt 124 (“support structure 124” [0062], see Fig. 3 and 5, wherein this is a periphery of the balloon 122 thus being a “skirt”), landing pads 130/140 (Fig. 3, these are pads with adhesive 136/146) located around a surgical site (see Fig. 3 wherein adhesive pads 130/140 are outside the skirt 124, and [0056] these are applied to a patient, see wherein the device and thus the landing pads 130/140 are placed around areas for a percutaneous procedure, [0007], thus being around a surgical site), analogous tensioning straps 150/160 (Fig. 3 and [0055]) extending between the skirt 124 and the landing pads 130/140 (See Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus 110 of Parker to have landing pads 130/140 as taught by Hoff located around a surgical site, and the tensioning straps 160 extending between the skirt and the landing pads 130/140 as all taught by Hoff above, in order to provide the tensioning straps 160 with an increased and more stable securement to the user thus further securing the apparatus 110 in the desired location (Hoff [0056] “the pressure sensitive adhesive located thereon is used to retain the pressure element 120 on a selected location of a patient before the first and second tension straps 150 and 160 are connected to each other as described herein”).
Parker in view of Hoff does not disclose a pressure gauge in communication with the balloon and presenting via a graphical user interface an image that signifies pressure within the balloon, and the graphical user interface signifies via one or more visual cues pressure exerted by the balloon upon the surgical site. 
However, Daneshvar teaches an analogous apparatus (Fig 9-11) for reducing hematomas (Col. 5 lines 50-65) comprising an analogous balloon 629 (Fig. 11 and Col. 6 lines 7-9), an inflation bulb 632 (Fig. 11 and Col. 6 lines 7-23), wherein there is a pressure gauge 631 in communication with the bulb 632 and thus the balloon 629 (Fig. 11 and Col. 6 lines 7-23, in communication via tube 630) and presenting via a graphical user interface an image that signifies pressure within the balloon 629 (See Fig. 11, wherein the gauge 631 has a graphical user interface in the form of a standard gauge pressure reading image), and the graphical user interface signifies via one or more visual cues pressure exerted by the balloon upon the surgical site (Fig 11, the pressure within the balloon from the graphical user interface of the gauge 631 is a visual cue of the pressure the balloon will exert upon a site).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus 110 of Parker in view of Hoff to have a pressure gauge 631 in communication with balloon and presenting via a graphical user interface an image that signifies pressure within the balloon and the graphical user interface signifies via one or more visual cues pressure exerted by the balloon upon the surgical site as taught by Daneshvar in order to provide the user with the knowledge to know if the pressure in the balloon has dropped (Daneshvar Col. 6 lines 7-23).
Parker in view of Hoff and Daneshvar does not disclose a pressure sensor in communication with one or more tensioning straps between the balloon and the surgical site for detecting pressure exerted by the straps upon the balloon and thus upon the surgical site under the influence of tensioning straps.
However, Rotblatt teaches an analogous pressure applying device 10 (Figures 1-2, and [0008, 0032]) comprising analogous balloons 72/74/76/78 (Fig. 2 and [0032, 0040], these are inflatable chambers or bladders thus being balloons that apply pressure), analogous one or more tensioning straps 14/16 (Fig. 2 and [0053], wherein when connected via fasteners 28/32 there is an implicit tension applied through the straps 14/16), and the device 10 is capable of being placed on a surgical site as it is able to be placed on a human body (Fig. 7), wherein there is a pressure sensor 80 (see [0039-0040]) in communication with one or more tensioning straps 14/16 (Fig. 2, the pressure sensor 80 is externally placed on a balloon 72/74/76/78, thus being in communication with the straps 14/16 via the balloon) between the balloon 72/74/76/78 and the surgical site (body) (See Fig. 2 as the pressure sensor 80 is placed externally on the balloon 72/74/76/78 such that when the device 10 is on the body as seen in Figure 7, the pressure sensor is between the balloon and the surgical site if there is one on the body) for detecting pressure exerted by the straps 14/16 upon the balloon 72/74/76/78 (see [0039] wherein the pressure sensor 80 detects the applied pressure of the active zones which is dependent on both the how the device 10 is tensioned on the body via the straps 14/16 as seen in Figure 7 and the pressure of the balloon) and thus upon the surgical site under the influence of tensioning straps 14/16 ([0039], the pressure sensors 80 detects the pressure of the device upon the body of the user, thus capable of detecting the pressure upon a surgical site and implicitly this pressure is under the influence of the straps 14/16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus 110 of Parker in view of Hoff and Daneshvar with the pressure sensor 80 as taught by Rotblatt above in order to enable the balloon to be actively adjusted for better treatment and enable the user’s doctor to analyze the ongoing treatment from the device (Rotblatt [0039]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        10/12/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786